Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on December 23, 2021.  The applicant’s claim for benefit of application 16836171, filed March 31, 2020, and application 15677219, filed August 15, 2017, and application 12751733, filed March 31, 2010, and application 12643972, filed December 21, 2009, and provisional application 61182623, filed May 29, 2009, has been received and is acknowledged.  
The preliminary amendment filed December 29, 2021, has been received and is acknowledged.
Claims 2-21 are currently pending and have been examined.  
Examiner’s Note:  The Examiner notes that claims 2-21 are found eligible under 35 USC 101 because they do not recite any of the judicial exceptions enumerated in MPEP 2106.04.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-9:  Claim 2 recites “transmitting the first data to an authorization computing system”.  It is unclear what entity performs the transmitting.  For purposes of examination, the Examiner is interpreting the transmitting as being performed by the electronic device.
Further, claim 2 recites “storing, in the secure element, verification data received from the authorization computing system.”  This limitation is unclear.  First, it is unclear what entity performs the storing.  For purposes of examination, the Examiner is interpreting that it is the electronic device that provides the storing.  Further, it is unclear if receiving the verification data is intended to be an actively recited part of the method.  For purposes of examination, the Examiner is interpreting receiving the verification data by the electronic device as being an actively recited step in the method.  
Further, claim 2 recites “verifying, using the verification data, an identifier received from a mobile device, the identifier being a wireless identifier of wireless communication hardware that is included in the electronic device.”  This limitation is unclear.  First, it is unclear what entity performs the verifying.  For purposes of examination, the Examiner is interpreting that it is the electronic device that provides the verifying.  Further, it is unclear if receiving the identifier from the mobile device is intended to be part of the recited method and what entity receives the identifier.  For purposes of examination, the Examiner is interpreting that the electronic device receives the identifier from the mobile device and that this is part of the actively recited method. 
Further, it is unclear how the mobile device actually obtains the identifier.  The identifier is indicated as being included in the electronic device but there is no recitation of how the identifier gets from the electronic device to the mobile device in order for the mobile device to provide it back to the electronic device.  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting that the identifier is scanned by the mobile device.
Further, claim 2 recites “the identifier for accessing by the mobile device from the wireless communication hardware.”  This limitation is unclear.  It is unclear what the mobile device can access using the identifier.  Does this mean accessing the electronic device at all or accessing a particular portion of the electronic device?  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting that verifying the identifier of the electronic device allows the mobile device to access data associated with the electronic device.
Further, claim 2 recites “transmitting, to the authorization computing system.”  It is unclear what entity performs the transmitting.  For purposes of examination, the Examiner is interpreting that it is the electronic device that performs the transmitting.
Further, claim 2 recites “receiving, from the authorization computing system.”  It is unclear what entity performs the receiving.  For purposes of examination, the Examiner is interpreting that it is the electronic device that performs the receiving.
Further, claim 2 recites “the authorization computing system verified that the time information and geolocation information for the electronic device match mobile device time information and mobile device geolocation information determined for the mobile device for the transaction.”  This limitation is unclear.  First, there is insufficient antecedent basis for the geolocation information for the electronic device.  It is further unclear how/when the authorization computing system receives the geolocation information for the electronic device.  Is this transmitted to the authorization computing system along with the time information in the request to authorize the transaction?  For purposes of examination, the Examiner is interpreting it thus.
Claims 3-9 inherit the deficiencies of claim 2.
Claim 4:  Claim 4 recites “wherein the identifier is stored by the authorization computing system based on installation of the wireless communication hardware in the electronic device.”  It is unclear what is meant by “based on” in this context and how something can be stored “based on installation”.  For purposes of examination, the Examiner is interpreting this portion of claim 4 as reciting “wherein the identifier is stored by the authorization computing system at the same time as the wireless communication hardware is installed in the electronic device.”  
Further, claim 4 recites “prior to the electronic device transmitting the first data.”  There is insufficient antecedent basis for this limitation, as claim 2 does not explicitly recite that it is the electronic device that transmits the first data.
Claim 7:  Claim 7 recites “decrypting, using a public key stored by the authorization computing system, the digitally signed hash to generate a final hash of the trusted agent module.”  This limitation is unclear.  It is unclear how decrypting something using a key results in a hashing of data.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 7.
Claim 9:  Claim 9 recites “wherein the communication channel provides verifiable end-to-end encryption that is rooted in a root-of-trust device.”  The metes and bounds of this claim are unclear such that one of ordinary skill in the art would be unable to determine how to avoid infringement.  It is unclear what steps are intended to be encompassed by providing verifiable end-to-end encryption.  How does the root-of-trust device provide this verification and where is the root-of-trust device located?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 9.  
Claims 10-16:  Claim 10 recites “storing, in the secure element, verification data received from the authorization computing system.”  It is unclear if receiving the verification data is intended to be an actively recited part of the method performed by the apparatus.  For purposes of examination, the Examiner is interpreting receiving the verification data as being an actively recited step in the method performed by the apparatus.  
Further, claim 10 recites “verify, using the verification data, an identifier received from a mobile device.”  It is unclear if receiving the identifier from the mobile device is intended to be part of the recited method performed by the apparatus.  For purposes of examination, the Examiner is interpreting receiving the identifier from the mobile device as being an actively recited step in the method performed by the apparatus.
Further, claim 10 recites “wireless communication hardware that is included in the apparatus.”  It is unclear what is meant by “included in the apparatus.”  If the wireless communication hardware is intended to be a recited element of the apparatus, then it should be claimed as such in the claim.  For example, claim 10 should recite “An apparatus comprising: one or more processors, wireless communication hardware; and one or more storage elements” and this particular limitation should recite “wherein the identifier is a wireless identifier of the wireless communication hardware.”  For purposes of examination, the Examiner is interpreting this portion of claim 10 thus.
Further, claim 10 recites “wherein the identifier is read by the mobile device from the wireless communication hardware.”  The use of the term “read” is unclear.  Does this mean that, in order to infringe the apparatus claim, the identifier must be read by the mobile device?  Or does “read” mean “readable” or “configured to be read”?  For purposes of examination, the Examiner is interpreting the term “read” as meaning that the identifier must actually be read by the mobile device.  
Further, claim 10 recites “transmit, to the authorization computing system, time information determined by the apparatus for the transaction.”  It is unclear if the determining of the time information is intended to be an actively recited part of the method performed by the apparatus or if this occurs externally to the claim.  For purposes of examination, the Examiner is interpreting this portion of claim 10 as reciting that the apparatus determines the time information for the transaction.
Further, claim 10 recites “verifying that the time information and geolocation information for the apparatus.”  This limitation is unclear.  First, there is insufficient antecedent basis for the geolocation information for the apparatus.  It is further unclear how/when the authorization computing system receives the geolocation information for the apparatus.  Is this transmitted to the authorization computing system along with the time information in the request to authorize the transaction?  For purposes of examination, the Examiner is interpreting it thus.
Further, claim 10 recites “mobile device time information and mobile device geolocation information determined for the mobile device for the transaction.”  It is unclear if the apparatus performs this determination or if another entity performs this determination and if this determination is intended to be part of the method performed by the apparatus.  For purposes of examination, the Examiner is interpreting the determination of the time and geolocation information for the mobile device as being an actively recited step in the method performed by the apparatus.
Claims 11-16 inherit the deficiencies of claim 10.  
Claim 12:  Claim 12 recites “wherein the identifier is stored by the authorization computing system based on installation of the wireless communication hardware in the apparatus.”  It is unclear what is meant by “based on” in this context and how something can be stored “based on installation”.  For purposes of examination, the Examiner is interpreting this portion of claim 12 as reciting “wherein the identifier is stored by the authorization computing system at the same time as the wireless communication hardware is installed in apparatus.”  
Claim 15:  Claim 15 recites “decrypting, using a public key stored by the authorization computing system, the digitally signed hash to generate a final hash of the trusted agent module.”  This limitation is unclear.  It is unclear how decrypting something using a key results in a hashing of data.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 15.
Claims 17-21:  Claim 17 recites “A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising”.  This limitation is unclear.  It is unclear what is meant by “executable.”  How are these instructions executed?  By a processor?  For purposes of examination, the Examiner is interpreting this portion of claim 17 as reciting “A non-transitory machine-readable medium having instructions stored thereon that, when an executed by a processor, cause performance of operations comprising”.  
Further, claim 17 recites “generating, by an electronic device.”  It is unclear how the non-transitory machine-readable medium is related to the electronic device.  Is it part of the electronic device?  Or is it an outside controller of the electronic device?  For purposes of examination, the Examiner is interpreting the non-transitory machine-readable medium as part of the electronic device and is assigning little patentable weight to the phrase “by an electronic device”.  
The Examiner further notes that this affects the dependent claims as well and recommends that Applicant carefully review the dependent claims and how the electronic device is being claimed.
Further, claim 17 recites “the zero-knowledge proof authentication being performed using on a key stored by a secure element of the electronic device.”  This limitation is unclear.  First, it is unclear what is meant by “using on a key”.  For purposes of examination, the Examiner is interpreting this portion of claim 17 as recited “being performed based on a key.”  
Further, it is unclear what is meant by “a secure element of the electronic device.”  As discussed above, it is unclear how the non-transitory machine-readable medium and the electronic device are related.  If the non-transitory machine-readable medium is the electronic device, then is the secure element associated with the non-transitory machine-readable medium?  For purposes of examination, the Examiner is interpreting this portion of claim 17 as reciting “a secure element communicatively connected to the non-transitory machine-readable medium.”
Further, claim 17 recites “encrypting the first data responsive to determining to provide the first data to an authorization computing system.”  It is unclear if the non-transitory machine-readable medium performs the determining and if this determining is intended to be part of the actively recited method performed by the non-transitory machine-readable medium.  For purposes of examination, the Examiner is interpreting this portion of claim 17 as the non-transitory machine-readable medium performing the determining and that this is an actively recited part of the method.
Further, claim 17 recites “storing, in the secure element, verification data received from the authorization computing system.”  It is unclear if receiving the verification data is intended to be an actively recited part of the method performed by the non-transitory machine-readable medium.  For purposes of examination, the Examiner is interpreting receiving the verification data as being an actively recited step in the method performed by the non-transitory machine-readable medium.  
Further, claim 17 recites “verifying, using the verification data, an identifier received from a mobile device.”  It is unclear if receiving the identifier from the mobile device is intended to be part of the recited method performed by the non-transitory machine-readable medium.  For purposes of examination, the Examiner is interpreting receiving the identifier from the mobile device as being an actively recited step in the method performed by the non-transitory machine-readable medium.
Further, it is unclear how the mobile device actually obtains the identifier.  The identifier is indicated as being included in the electronic device but there is no recitation of how the identifier gets from the electronic device to the mobile device in order for the mobile device to provide it back to the non-transitory machine-readable medium/electronic device.  For purposes of examination, the Examiner is interpreting this portion of claim 17 as reciting that the identifier is scanned by the mobile device.
Further, claim 17 recites “wireless communication hardware of the electronic device.”  It is unclear how the wireless communication hardware is related to the non-transitory machine-readable medium.  As discussed above, it is unclear how the non-transitory machine-readable medium and the electronic device are related.  If the non-transitory machine-readable medium is the electronic device, then is the wireless communication hardware associated with the non-transitory machine-readable medium? For purposes of examination, the Examiner is interpreting this portion of claim 17 as reciting “wireless communication hardware communicatively connected to the non-transitory machine-readable medium.”
Further, claim 17 recites “the identifier for accessing by the mobile device from the wireless communication hardware.”  This limitation is unclear.  It is unclear what the mobile device can access using the identifier.  Does this mean accessing the electronic device at all or accessing a particular portion of the electronic device?  For purposes of examination, the Examiner is interpreting this portion of claim 17 as reciting that verifying the identifier of the electronic device allows the mobile device to access data associated with the electronic device.
Further, claim 17 recites “the authorization computing system verified that the time information and geolocation information for the electronic device match mobile device time information and mobile device geolocation information determined for the mobile device for the transaction.”  This limitation is unclear.  First, there is insufficient antecedent basis for the time information for the electronic device, i.e., claim 17 recites that the time information is for the transaction.  Further, there is insufficient antecedent basis for the time information for the electronic device.  It is further unclear how/when the authorization computing system receives the geolocation information for the electronic device.  Is this transmitted to the authorization computing system along with the time information in the request to authorize the transaction?  For purposes of examination, the Examiner is interpreting it thus.
Further, claim 17 recites “mobile device time information and mobile device geolocation information determined for the mobile device for the transaction.”  It is unclear if the non-transitory machine-readable medium or the authorization computing system performs this determination and if this determination is intended to be part of the method performed by the non-transitory machine-readable medium.  For purposes of examination, the Examiner is interpreting the determination of the time and geolocation information for the mobile device as being an actively recited step in the method performed by the non-transitory machine-readable medium.
Claims 18-21 inherit the deficiencies of claim 17.
Claim 19:  Claim 12 recites “wherein the identifier is stored by the authorization computing system based on installation of the wireless communication hardware in the electronic device.”  It is unclear what is meant by “based on” in this context and how something can be stored “based on installation”.  For purposes of examination, the Examiner is interpreting this portion of claim 19 as reciting “wherein the identifier is stored by the authorization computing system at the same time as the wireless communication hardware is installed in the electronic device.”  
Claim 21:  Claim 21 recites “decrypting, using a public key stored by the authorization computing system, the digitally signed hash to generate a final hash of the trusted agent module.”  This limitation is unclear.  It is unclear how decrypting something using a key results in a hashing of data.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 21.


Novelty/Nonobviousness
Claims 2-21 are allowable over the prior art of record; however claims 2-21 are rejected under 35 USC 112, second paragraph.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,112,785 B1 to Cooley et al. is directed to authorizing mobile computing devices based on the physical location of the mobile device.  

US 8,961,619 B2 to Gum is directed to securing e-commerce transactions at an electronic device based on the current location of the device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684